DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 63-75 are pending in the instant application. Claims 73-75 are withdrawn for being directed towards non-elected species. Claims 63-72 are under examination. 

Election/Restrictions
Applicant’s election without traverse of Genus (1): maltodextrin, Genus (2): Aspergillus niger, and Genus (3): unsubstituted C1-C24 alkyl, in the reply filed on July 14, 2022 is acknowledged. 
Claims 73-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 14, 2022. 

Priority
	This application is a CON of 16/020,429 filed on June 27, 2018 and issued as patent 10,870,873, which is a CON of 14/414,957 filed on January 15, 2015 and issued as patent 10,059,973, which is a 371 of PCT/US2013/051147 filed on July 18, 2013, which claims benefit of US provisional application 61/673,997 filed on July 20, 2012 and US provisional application 61/746,120 filed on December 27, 2012. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/673,997, filed on July 20, 2012, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The structure of the inducer compound claimed in claim 63 is not disclosed in the provisional application 61/673,997. Support for the structure claimed in claim 63 is found in Application No. 61/746,120 filed on December 27, 2012. Thus, the effective filing date for claims 63-75 is December 27, 2012. 

Information Disclosure Statement
	The information disclosure statement filed on January 28, 2021 complies with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 
Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for Figures 1-3 are preceded by the word "Figure" instead of the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The use of the terms Novozym® 435, Lipozyme® TL, and Lipozyme® RM, which are a trade name or a mark used in commerce, has been noted in this application, for example in paragraph 0012. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 63-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 63 is directed towards a method of producing a protein of interest by providing a fermentation host, and culturing the fermentation host with a carbon source and an inducer compound defined by a specific formula, which contains the generic terms “protein of interest”, “fermentation host” and “carbon source”. The generic term “protein of interest” can be broadly interpreted to encompass any type of protein such as enzymes, hormones, antibodies, structural proteins such as collagen, and transport proteins such as hemoglobin. The generic term “fermentation host” can be broadly interpreted to encompass any type of microorganism including algae, bacteria, fungi, and mold. The generic term “carbon source” can be broadly interpreted to encompass any source of carbon including carbohydrate, starch, trichloracetic acid, plant oils, fatty acids, and polysaccharides. 
The current specification recites a Markush grouping of 23 possible genera from which the fermentation host can be selected, which includes 19 genera of fungus, 3 genera of bacteria, and 1 genus of mold (specification p.5, paragraph 0010). The current specification provides a working example of using lactose acetate ester or lactose monoacetate to induce the production of cellulase in Trichoderma reesei Rut-C30, a cellulase hyper-secretor (ATCC 56765) cultured in a specific culture medium with glucose as the carbon source (specification, p.30-36, Examples 1-4). The current specification provides a working example of using maltose acetate ester to induce the production of amylase in Aspergillus niger (NRRL 330) obtained from ARS culture collection, cultured in a specific culture medium with sorbitol as the carbon source (specification p.36-39, Example 6). Both cellulase and amylase are proteins that are naturally produced by Trichoderma and Aspergillus respectively. The specification provides guidance on the production of genetically engineered host cells using vectors and promoters that show transcriptional activity in a Trichoderma or Aspergillus host to induce production of cellulase or amylase respectively (specification p.2, paragraph 0006). 
However, the specification provides broad statements directed towards the genera of Trichoderma and Aspergillus for cellulase or amylase production (See specification, paragraphs 0045, 0052, 0054), without providing guidance on how to use the data from these species to extrapolate to other fermentation hosts from other species or genera. 
The specification provides guidance on soluble inducers that are commonly used with Aspergillus species, including maltose, isomaltose, and maltodextrins and different soluble inducers that are commonly used for enzyme production in Trichoderma species, which includes sophorose, cellobiose, and lactose (specification p.2, paragraph 0007). However, the specification does not provide any guidance as to whether the soluble inducers for Aspergillus would also induce protein production in Trichoderma, and alternatively whether the soluble inducers for Trichoderma would also induce protein production with Aspergillus. The specification does not address the unpredictable nature of how to determine whether the claimed inducer compound would be expected to induce protein expression in any fermentation host regardless of species or genera.  
Ju (U.S. Patent 8,148,108 issued on April 3, 2012) teaches a process of producing cellulase (relevant to method of producing a protein of interest) (title). Ju teaches the process of producing cellulase comprises exposing a sophorolipid producer (relevant to inducer compound) and a cellulase producer (relevant to fermentation host) to a production medium which contains carbon substrates that promote sophorolipid production and do not repress cellulase production, at the employed concentrations (relevant to culturing the fermentation host with a carbon source and an inducer compound) (description column 2, lines 15-20). Ju teaches Candida bombicola as the sophorolipid producer, Trichoderma reesei as the cellulase producer, sophorolipids as the inducer compound, and glycerol as the carbon substrate (description column 7, lines 40-59). It is not evident from the prior art that one skilled in the art could choose a fermentation host from a different species or genera and predictably correlate sophorolipid induction of a protein other than cellulase in any other host. 
Znameroski et al. (“Induction of lignocellulose-degrading enzymes in Neurospora crassa by cellodextrins”, PNAS, 2012, Vol. 109, No. 16, pp. 6012-6017; available April 2, 2012) teaches the induction of lignocellulose-degrading enzymes in Neurospora crassa using cellodextrin molecules (title). Znameroski teaches that oligosaccharides released from polymers and their derivatives function as the actual molecules that trigger enzyme induction (p.6012, first column, 2nd paragraph). Znameroski further teaches that cellobiose, the major soluble end product of cellulases, moderately induces cellulase gene expression and activity in Hypocrea jecorina (Trichoderma reesei) (5-7) and Aspergillus species (8), which are commonly used fungi for high-level enzyme production (9) (p.6012, first column, 2nd paragraph). Znameroski teaches that the oligosaccharide sophorose acts as a potent inducer of cellulases in T. reesei (11-13); however sophorose does not induce cellulase gene expression or activity in Aspergillus niger (15) or P. chrysosporium (16) (p.6012, first column end of 2nd paragraph – top of 2nd column). Based on the teachings on Znameroski, one of ordinary skill would not expect that using an inducer having a chemical structure similar to sophorose would induce the production of cellulase (i.e. protein of interest) using a fermentation host selected from the genus Aspergillus. This evidence supports the unpredictability of correlating the inducing effect of sophorose-based induction in one species (Trichoderma reesei) with another species (Aspergillus niger) for cellulase (protein of interest) production in any fermentation host. 
Regarding the applicant’s selection of maltodextrin as the carbon source; Van Der Laan (TW 200403341 A, published on March 1, 2004) teaches modified phytases that retain favorable properties of Aspergillus niger phytase (English translation - abstract). Van Der Laan teaches culturing 10mL of cultured bacteria into 100 mL of Aspergillus niger fermentation broth, with each liter of the culture broth containing 70 g of maltodextrin (English translation p.8, middle of paragraph). 
Regarding the applicant’s selection of Aspergillus niger as the fermentation host; Weiner et al. (WO 2010135588 A2, published on November 25, 2010) teaches phytases, nucleic acids encoding them, and methods for making and using them (title). Weiner teaches Apergillus niger as an exemplary fungal cell example of a host cell (description, p.31 first paragraph). 
Regarding the selection of unsubstituted C1-C24 alkyl as the R group aliphatic moieties; Garcia Sanz et al. (CN 102470160 A, published on May 23, 2012) teaches peptides of general formula (I): R1-Wn-Xm-AA1-AA2-AA3-AA4-AA5-AA6-Yp-Zs-R2, their stereoisomers, mixtures thereof and/or their cosmetically or pharmaceutically acceptable salts; their preparation process, cosmetic or pharmaceutical compositions which contain them; and their use in the treatment and/or care of conditions, disorders and/or diseases that are a consequence of muscle contraction (English translation - abstract). Garcia Sanz further teaches non-cyclic aliphatic groups (English translation - description, paragraph 0026), wherein the R1 group can be selected from the group consisting of substituted or un-substituted C1-C24 alkyl (English translation - description, paragraph 0055). 
The specification does not provide any working examples using fermentation hosts from other genera such as bacteria or algae, or other species of fungi. The specification does not provide guidance on extrapolating the use of a specific inducer known to cause induction in one species or genera to predict protein induction using the same inducer in a host of a different species or genera.
Claims 63-65 and 68-72 recite that any fermentation host can be cultured with the inducer compound having the claimed formula to produce a protein of interest. The disclosed production of cellulase using a specific strain of hyper-secreting Trichoderma reesei Rut-C30, ATCC 56765 in a specific culture medium and the production of amylase using Aspergillus niger (NRRL 330) in a specific culture medium using the compounds of interest as inducers is not sufficient to show possession of a generic method that requires knowledge of whether or not a soluble inducer compound having the claimed structure would induce protein production in any fermentation host, because there is no known correlation between the induction of cellulase or amylase production in fermentation hosts known to produce these enzymes in abundance and the function of the claimed invention that one skilled in the art would recognize. 
For these reasons, claims 63-72 fail to comply with the written description requirement.  
Conclusion
	No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/           Examiner, Art Unit 1657                                                                                                                                                                                             

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636